DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/377,189 filed on July 15, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on September 30, 2021.  Currently claims 21-40 remain in the examination.

4.	Applicant’s disclosure of related applications information in paragraph [0001] of the specification is acknowledged.

Specification
5.	In brief description of the drawing section, paragraph [0014] “Figs 4A and 4B illustrate an alternate…….”  is incomplete.   
	Appropriate correction is required.  Applicant is respectfully suggested to review the specification for other inadvertent typo/informalities.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 10 of U.S. Patent No. 10,657,754 B1 to Osborn et al. (hereinafter “754 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparison and analysis would show.

Instant Application

754 patent
Claim 21
A computing device;

an input device,

a contactless interface;

a processor; and

memory coupled with the contactless interface and the input device, the memory configured to store instructions, the instructions operable when executed upon by the processor to:

receive, via the contactless interface, a cryptogram from a contactless card to perform a transaction;

receive, via the input device, an input personal identification number (PIN);

communicate the cryptogram and the PIN to a server, the server configured to perform an authorization operation with at least the cryptogram and the PIN;

receive an authorization response from the server, the authorization response comprising an indication as to whether the transaction is authorized or not authorized;

enable the transaction if the indication indicates the transaction is authorized; and

prevent the transaction if the indication indicates the transaction is not authorized.

Claim 19
A device comprising: 

a contactless card interface configured to communicate with a contactless card associated with a client, 

the contactless card comprising a stored personal identification number (PIN); 

a user interface; 

a processor; 

a non-volatile memory having program code stored thereon for authenticating a request by the client, the program code operable when executed upon by the processor to: 

communicate an input PIN received by the user interface to the contactless card;

receive, in response to a match of the input PIN with the stored PIN, a cryptogram from the contactless card, the cryptogram formed using a dynamic key of the contactless card, the dynamic key formed using a counter value maintained by the contactless card, 

wherein the cryptogram comprises contactless card data that is encoded using the dynamic key; 

communicate the cryptogram to an authenticating device; 

and authorize the request in response to authentication of the cryptogram by the authenticating device.
Claim 30
A computer-implemented method, comprising:

receiving, via a contactless interface, a cryptogram from a contactless card to perform a transaction;

receiving, via an input device, an input personal identification number (PIN);
communicating, via a network interface, the cryptogram and the PIN to a server, the server configured to perform an authorization operation with at least the cryptogram and the PIN;

receiving, by the network interface, an authorization response from the server, the authorization response comprising an indication as to whether the transaction is authorized or not
authorized;

enabling the transaction if the indication indicates the transaction is authorized; and
preventing the transaction if the indication indicates the transaction is not authorized.

Claim 10
A method for dual factor authentication of a request for access to an account associated with a client includes the steps of: 

receiving an input personal identification number (PIN) from a user interface; 

engaging a contactless card, the contactless card storing a PIN associated with the client; 

receiving a cryptogram from the contactless card, the cryptogram formed using a dynamic key of the contactless card, the dynamic key formed using a counter maintained by the contactless card, 

wherein the cryptogram comprises contactless card data including the PIN and is encoded using the dynamic key; communicating the input PIN and the cryptogram to an authenticating device, the request including a cryptogram; and authorizing the request in response to authentication of the input PIN and cryptogram by the authenticating device.


Both claim 21 of the instant application and claim 19 of 754 patent are limited to a device comprising input device, contactless card interface, a processor and a computer program for securely enabling user to perform a transaction. Both use PIN entered by a user and cryptogram residing in the smart card for authentication purpose. The slight difference in claim limitations is that claim 21 of the instant application limits that the server provides authentication signal.  However in claim 19 of 754 patent is silent on the server.  754 patent, in turn, discloses an authentication server in other dependent claims (claims 9 and 18).  Moreover, claim 19 of 754 patent appears to be narrower in scope since it provides detailed description on how the cryptogram is being created.  Accordingly, the limitation of claim 21 of the instant application is fully disclosed in claim 19 of 754 patent.  Comparison of claim 30 of the instant application  and claim 10 of 754 patent is analogous to claim comparison and analysis of claim 21 and 19 described above.  

Allowable Subject Matter
8.	Claims 38-40 are allowed.
9.	Claims 22-29 and 31-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a computing device for allowing the user to perform the transaction using PIN entered by the user and a cryptogram residing in the contactless card.  The claims are also directed at a method for the computing device to perform the authentication method.  The limitations as recited in the allowed claims and other objected claims are neither disclosed nor suggested by the cited references.   Even if some limitations may be found in other references, Examiner finds no grounds to combine them.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        					
April 14, 2022